John I. Purtle, Justice, concurring. I concur only to point out that the parties who denied a duly licensed bonding company the right to make a particular bond had to do so under the color of law. Also, it appears that after some kind of secret proceeding, the sheriff decided one of his deputies had been bribed by one of the bonding company employees. Thereafter, the sheriff treated all employees of the bonding company and the owner as though an actual trial had established that all had been in on the act of bribery. By the same process of reasoning all members of the sheriffs department, including the sheriff, should be treated as if they all had accepted the bribe. Such acts and conclusions are not in keeping with our goals of equal protection and justice for all.